DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). (See MPEP (608.01(m)).  Claims 1 and 9 comprise two periods, which is construed to be a mistype and are amended analogously to claim 11. 

The application has been amended as follows: 
Please amend claims 1 and 9 as follows:

1. (Currently Amended) An information processing system comprising:
 a service system comprising: 
one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the service system to perform operations comprising: 
performing conversion processing, a first time, to sequentially generate first business form data based on data[[.]]; 

creating a first conversion index file including information about an acquisition destination of the generated first image data;
executing the conversion processing on the data, a second time, to sequentially generat
-3-Amendment for Application No.: 16/2083 10transmitting, to a client web browser configured to display image data, information about an acquisition destination of the second conversion index file; and 
a client computer comprising: a display; one or more processors; and 
one or more memories storing instructions that, when executed by the one or more processors, cause the client computer to perform operations comprising: 
displaying, on the display, the first image data based on the first conversion index file;  
acquiring second image data based on the information about the acquisition destination of the second conversion index file, the second image data generated based on the second business form data; and displaying the acquired second image data.


9. (Currently Amended) A non-transitory computer readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to operate as an information processing system comprising: a service system that performs operations comprising: -6-Amendment for Application No.: 16/2083 10 Attorney Docket: 10188421US01performing conversion processing, a first time, to sequentially generate first business form data based on data[[.]]; 

creating a first conversion index file including information about an acquisition destination of the generated first image data; executing the conversion processing on the data, a second time, to sequentially generat

Withdrawn Rejections
The prior rejections under 35 USC 101 and 35 USC 112 have been withdrawn as necessitated by the amendments.

Allowance
Claims 1-10 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art doesn’t teach, fails to anticipate or render obvious the amended features of the independent claims.  These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.
A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1, 10 and 11.
Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	May 25, 2021